Citation Nr: 1827023	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-28 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher rating for anal fistula.

2.  Entitlement to a higher rating for rhinitis.

3.  Entitlement to service connection for a lung tumor.

4.  Entitlement to service connection for erythrocytosis and leukopenia (also claimed as blood disorder).

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for degenerative disc disease of the cervical spine.

7.  Entitlement to service connection for osteoarthritis of the thoracic spine.

8.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

9.  Entitlement to service connection for peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012, July 2012, and May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The January 2012 rating decision granted service connection for tinnitus, left ankle sprain, and left ear hearing loss; denied service connection for blood disorder/erythrocytosis, seizure/stroke, restless leg syndrome, right ear hearing loss, kidney cyst, lung tumor, degenerative disc disease of the cervical, and osteoarthritis of the thoracic spine; and denied the Veteran's attempt to reopen a claim of service connection for hypermobility syndrome of the hands.  In February 2012, the Veteran filed a notice of disagreement with the denials of service connection for blood disorder/erythrocytosis, right ear hearing loss, lung tumor, degenerative disc disease of the cervical, and osteoarthritis of the thoracic spine.

The July 2012 rating decision granted service connection for rhinitis and denied an increased rating for anal fistula.  In July 2012 the Veteran filed a notice of disagreement with this rating decision.  The RO issued an August 2014 statement of the case on these seven issues.

The May 2013 rating decision denied service connection for peripheral neuropathy of the right and left lower extremities.  In June 2013 the Veteran filed a notice of disagreement with this rating decision.  The RO issued another August 2014 statement of the case on these issues.

The Veteran perfected his appeal as to all nine issues with an August 2014 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2018.  A transcript of the hearing is associated with the claims file.

The issues of service connection for right ear hearing, degenerative disc disease of the cervical, osteoarthritis of the thoracic spine, and peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1983 to May 1992.

2.  At his March 12, 2018 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal on the issues of increased ratings for anal fistula and rhinitis and service connection for lung tumor and blood disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issues of increased ratings for anal fistula and rhinitis and service connection for lung tumor and blood disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At his March 2018 hearing, the Veteran withdrew his appeals on the issues of increased ratings for anal fistula and rhinitis and service connection for lung tumor and blood disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.


ORDER

The appeal on the issue of increased ratings for anal fistula is dismissed.

The appeal on the issue of increased ratings for rhinitis is dismissed.

The appeal on the issue of service connection for lung tumor is dismissed.

The appeal on the issue of service connection for blood disorder is dismissed.


REMAND

The Veteran underwent a VA audiology examination in November 2011.  At that time, the examiner opined that the Veteran's right ear hearing loss was less likely as not the result of his military service because he had normal right ear hearing prior to discharge.  The Veteran has since submitted a medical journal article suggesting that hearing impairment caused by noise exposure may be delayed.  As such, an addendum opinion that addresses whether the Veteran's current right ear hearing loss could be delayed onset hearing loss due to in-service noise exposure is necessary.

The Veteran has not undergone VA examinations for his cervical or thoracic spine claims.  His treatment records show ongoing complaints of chronic back and neck pain and diagnoses of degenerative disc disease of the cervical and osteoarthritis of the thoracic spine.  The Veteran has reported in-service falls that he associates with his current complaints.  He has submitted a buddy statement from S.P.C., corroborating the Veteran's report of a fall during deployment in 1984 wherein he fell while climbing from the cargo area of a truck, falling on the steel trails of a howitzer.  This is sufficient to trigger VA's duty to provide an examination of his cervical and thoracic spine.

The claims for entitlement to service connection for peripheral neuropathy of the right and left lower extremities are intertwined with the Veteran's pending claim of service connection for a thoracic spine disability as the Veteran has attributed his peripheral neuropathy to his back disability and peripheral neuropathy is among the type of objective neurological abnormalities that may be associated with a spine disability.  Thus a decision on that claim may impact the adjudication of the peripheral neuropathy claims.  Issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, these claims must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate them.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims filed to the examiner who performed the November 2011 VA examination or, if she is not available, to another qualified examiner for the purpose of obtaining an addendum opinion.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

The examiner is asked to provide an addendum opinion as whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss was caused by the Veteran's military service.  In doing so, this examiner must specifically address whether the current right ear hearing loss is delayed onset hearing loss attributable to in-service noise exposure.  The examiner should review the Veteran submitted Abstract of an article entitled "Delayed effects of noise on the ear", and comment how those results apply to this case.  

2.  Ensure that the Veteran is scheduled for a VA spine examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided. 

a.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability occurred in or was caused by his military service, to include fall in service.

b.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current thoracic spine disability occurred in or was caused by his military service, to include fall in service. 

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Thereafter, readjudicate the claims of service connection for right ear hearing, degenerative disc disease of the cervical, osteoarthritis of the thoracic spine, and peripheral neuropathy of the bilateral lower extremities.  If any of the benefits sought are not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


